DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2022 is being considered by the examiner.

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 06/06/2022.  Claims 1 and 7 have been amended. No claim has been cancelled. No claim has been newly added. Claims 1-19 are currently pending in the application. 

Response to Argument
Applicant’s arguments with respect to amended claims and added limitations have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the reference Terada has been used for new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US. Patent No. 7,095,562, hereinafter “Peng”) in view of Terada et al. (US. Patent No. 5,305,045, hereinafter “Terada”).
As to claim 1, (Currently Amended) Peng discloses a picture generation unit (PGU) [figure 5, image source 504] for use in a head-up display (HUD) [figure 5, head up display system 502], the picture generation unit comprising:
a printed circuit board [figure 6, driving electric circuiting board 616 including a plurality of LEDs 614] including a plurality of light sources;
a display unit [figure 6, LCD light modulator 624 disposed in front of the LEDs] disposed in front of the plurality of light sources and configured to form an image to be provided to the HUD [column 9, ll. 26-30]; and
a housing [figure 6, frame 610 disposed between 616 and 624] disposed between the printed circuit board and the display unit and comprising an internal reflective structure [figure 6, LED light baffle 620, column 8, ll. 63-67] configured to guide optical beams from the plurality of light sources to the display unit [column 9, ll. 47-49], and to homogenize a light intensity of the optical beams incident on the display unit [figure 6, compartmented structure of 620 with reflective structure to homogenize a light intensity of optical beams of LEDs 614 incident on the display 624], wherein the internal reflective structure comprises: 
a plurality of first funnels respectively disposed corresponding to the plurality of light sources [figure 8, a plurality of funnels respectively disposed corresponding to a plurality of light sources 614].
Peng does not disclose wherein the internal reflective structure comprises: 
a second funnel disposed as a singular funnel in front of the plurality of first funnels in a form encompassing the plurality of first funnels, and
wherein a visible light region of the inner surfaces of the first funnels and the second funnels are formed to have a reflectance of 60% or more.
Terada teaches an internal reflective structure [figure 43, an internal reflective structure] comprises: 
a plurality of first funnels [figure 43, a plurality of first funnels “222” respectively corresponding to a plurality of light sources “223” and “225”] respectively disposed corresponding to a plurality of light sources; and 
a second funnel [figure 43, second funnel “224” as a singular funnel in front of the plurality of first funnels to encompass the first funnels] disposed as a singular funnel in front of the plurality of first funnels in a form encompassing the plurality of first funnels, and
wherein a visible light region of the inner surfaces of the first funnels and the second funnels are formed to have a reflectance of 60% or more [column 21, ll. 14-16].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the internal reflective structure of Peng to comprise a plurality of first funnels respectively disposed corresponding to the plurality of light sources; and a second funnel disposed as a singular funnel in front of the plurality of first funnels in a form encompassing the plurality of first funnels, and wherein a visible light region of the inner surfaces of the first funnels and the second funnels are formed to have a reflectance of 60% or more, as taught by Terada, in order to distribute light to the two subjects optimally (Terada, column 1, ll. 11-12).
As to claim 7, (Currently Amended) Peng discloses a picture generation unit (PGU) for use in a head-up display (HUD), the picture generation unit comprising:
a printed circuit board [figure 6, driving electric circuiting board 616 including a plurality of LEDs 614] including a plurality of light sources;
a display unit [figure 6, LCD light modulator 624 disposed in front of the LEDs] disposed in front of the plurality of light sources and configured to form an image to be provided to the HUD [column 9, ll. 26-30]; and
a housing [figure 6, frame 610 disposed between 616 and 624] disposed between the printed circuit board and the display unit and comprising an internal reflective structure [figure 6, LED light baffle 620, column 8, ll. 63-67] configured to guide optical beams from the plurality of light sources to the display unit [column 9, ll. 47-49], and to homogenize a light intensity of the optical beams incident on the display unit [figure 6, compartmented structure of 620 with reflective structure to homogenize a light intensity of optical beams of LEDs 614 incident on the display 624], wherein the internal reflective structure comprises: 
a plurality of first funnels respectively disposed corresponding to the plurality of light sources [figure 8, a plurality of funnels respectively disposed corresponding to a plurality of light sources 614];
 
a first-funnel input opening [figure 8, a first-funnel input opening at the bottom]; 
a first-funnel output opening [figure 8, a first-funnel output opening at the top which is larger than the input opening] having a larger cross-sectional dimension than the first-funnel input opening; and 
a first-funnel light reflector structure [Peng, figure 8, the side walls of 620 connects input opening and output opening] configured to connect the first-funnel input opening and the first-funnel output opening, 

Peng does not disclose a second funnel disposed as a singular funnel in front of the plurality of first funnels in a form encompassing the plurality of first funnels,
wherein the second funnel comprise a second-funnel input opening and a second-funnel output opening, and
wherein a whole outer shape made by the plurality of first-funnel output openings is seamlessly connected to the second-funnel input opening.
Terada teaches a picture generation unit comprises a second funnel [figure 43, second funnel “224” as a singular funnel in front of the plurality of first funnels to encompass the first funnels] disposed as a singular funnel in front of the plurality of first funnels in a form encompassing the plurality of first funnels,
wherein the second funnel comprise a second-funnel input opening and a second-funnel output opening [figure 43, second funnel comprise a second-funnel input opening (lower part) and output opening (higher part)], and
wherein a whole outer shape made by the plurality of first-funnel output openings is seamlessly connected to the second-funnel input opening [figure 43, whole outer shape made by first-funnel output openings is seamlessly connected to the second-funnel input opening].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the internal reflective structure of Peng to comprise a second funnel disposed as a singular funnel in front of the plurality of first funnels in a form encompassing the plurality of first funnels, wherein the second funnel comprise a second-funnel input opening and a second-funnel output opening, and wherein a whole outer shape made by the plurality of first-funnel output openings is seamlessly connected to the second-funnel input opening, as taught by Terada, in order to distribute light to the two subjects optimally (Terada, column 1, ll. 11-12).
As to claim 8, Peng, as modified by Terada, discloses the picture generation unit of claim 7, wherein the first-funnel output opening has a rectangular cross-section [Peng, figure 6, output opening has a rectangular cross-section].
As to claim 9, Peng, as modified by Terada, discloses the picture generation unit of claim 7, wherein the first-funnel input opening has a rectangular cross-section [Peng, figure 6, input opening has a rectangular cross-section].
As to claim 10, Peng, as modified by Terada, discloses the picture generation unit of claim 7, except for wherein the first-funnel input opening has a cross-sectional shape comprising: four curves which are concave toward the corresponding light sources and allocated in a quadrangular arrangement. It would have been an obvious matter of design choice to form the first-funnel input opening has a cross-sectional shape comprising: four curves which are concave toward the corresponding light sources and allocated in a quadrangular arrangement, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
As to claim 11, Peng, as modified by Terada, discloses the picture generation unit of claim 7, except for wherein the first-funnel input opening has a cross-sectional shape comprising: four curves which are convex away from the corresponding light sources and are allocated in a quadrangular arrangement. It would have been an obvious matter of design choice to form the first-funnel input opening has a cross-sectional shape comprising: four curves which are convex away from the corresponding light sources and are allocated in a quadrangular arrangement, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
As to claim 12, Peng, as modified by Terada, discloses the picture generation unit of claim 7, wherein the first-funnel light reflector structure is formed by morphing a cross-sectional shape of the first-funnel input opening into a cross-sectional shape of the first-funnel output opening by a first scaling ratio [Peng, figures 6 and 8, the input opening is formed into a cross-sectional shape of output opening by a first scaling ratio].
As to claim 13, Peng, as modified by Terada, discloses the picture generation unit of claim 12, wherein the first scaling ratio is a constant value [Peng, figures 6 and 8, the dimensions of input openings and output openings are constant value, therefore scaling ratio is a constant value].
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Terada, as applied to claim 1 above, further in view of Bang et al. (US. Pub. No. 2007/0147075, hereinafter “Bang”).
As to claim 17, Peng, as modified by Terada, discloses the picture generation unit of claim 1.
Peng, as modified by Terada, does not disclose wherein the housing further comprises: 
a display seating integrally molded with the housing to place the display unit in front of an output opening of the second funnel.
Band teaches an internal reflective structure [figure 4, 400, abstract, a reflector having a plurality of grooves], wherein a housing further comprises:
a display seating integrally molded with the housing to place the display unit in front of an output opening of the second funnel [figure 4, a display seating 451 and 449 integrally molded with the housing to place the display unit 460 in front of an output opening of second funnel].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the internal reflective structure of Peng to comprise a plurality of first funnels respectively disposed corresponding to the plurality of light sources; and a second funnel disposed as a singular funnel in front of the plurality of first funnels in a form encompassing the plurality of first funnels, as taught by Bang, in order to uniformly distribute light across the entire surface of the LCD panel (Bang, paragraph 33).
As to claim 18, Peng, as modified by Terada and Bang, discloses the picture generation unit of claim 17, wherein the housing further comprises: 
a diffuser sheet seating [Bang, figure 4, diffusion plate seating (top portion of 445) that is integrally formed between display seating and output opening of second funnel and to seat a diffusion plate 447] that is integrally formed between the display seating and the output opening of the second funnel and is configured to seat a diffuser sheet configured to reduce a luminance unevenness of light incident on the display unit [Bang, paragraph 33, 447 for diffusing light emitted from LEDs]. In addition, the same rationale is used as in rejection for claim 17.
As to claim 19, Peng, as modified by Terada and Bang, discloses the picture generation unit of claim 17, wherein the housing further comprises: 
at least one printed circuit board fastening portion and configured to fasten the printed circuit board at the back of the housing [Peng, figures 6-7, the circuit board 616 is fastened at the back of the housing 632 using fastening portion]. 
Peng, as modified by Terada and Bang, discloses the claimed invention except for at least one printed circuit board fastening portion extending outwardly of the housing. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have the at least one printed circuit board fastening portion extending outwardly of the housing, since it has been held that rearranging parts of an- invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Terada, as applied to claim 1 above, further in view of Nichol et al. (US. Pub. No. 2014/0049983, hereinafter “Nichol”).
As to claim 2, Peng, as modified by Terada, discloses the picture generation unit of claim 1.
Peng, as modified by Terada, does not disclose wherein the housing is manufactured by injection molding using a plastic material dispersed with titanium dioxide (TiO2) microparticles.
Nichol teaches a housing is manufactured by injection molding using a plastic material dispersed with titanium dioxide (TiO2) microparticles [paragraph 339, diffuse reflective ink such as an ink comprising titanium dioxide particles].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the internal reflective structure of Peng to manufacture the housing by injection molding using a plastic material dispersed with titanium dioxide (TiO2) microparticles, as taught by Nichol, in order to increase or decrease the refractive index of a material (Nichol, paragraph 305).
As to claim 6, Peng, as modified by Terada, discloses the picture generation unit of claim 1.
Peng, as modified by Terada, does not disclose wherein the first funnels each have a different shape depending on an allocated position. 
Nichol teaches a plurality of reflective funnels each have a different shape depending on an allocated position [figure 23, a plurality of reflective funnels 1007, each has a different shape depending on the allocated position].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the internal reflective structure of Peng to have the first funnels each have a different shape depending on an allocated position, as taught by Nichol, in order to increase or decrease the refractive index of a material (Nichol, paragraph 305).

Allowable Subject Matter
Claims 3-5 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claims 3-5 and 14-16, such as “wherein the internal reflective structure includes TiO2 microparticles and has specular reflection characteristics and diffuse reflection characteristics which are controlled based on a size and a content rate of the TiO2 microparticles”, recited by claim 3; “wherein the first scaling ratio has a first profile that first decreases and then increases so that the first-funnel light reflector structure is convex in a front-rear direction when viewed from the corresponding light sources”, recited by claim 14; and “wherein the first scaling ratio has a second profile that first increases and then decreases so that the first-funnel light reflector structure is concave in a front-rear direction when viewed from the corresponding light sources”, recited by claim 15.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/Primary Examiner, Art Unit 2622